Citation Nr: 1230531	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  00-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico that denied the Veteran's request to reopen a previously denied claim for service connection for a psychiatric disability.   The case has since been reopened.  This case has previously been before the Board, most recently in November 2009, when it remanded the Veteran's claim for additional development.   

In May 2012, the Veteran filed a Privacy Act request seeking all documents added to his claims file since June 2009, as well as a motion for an extension of time to review his claim.  According to a May 30, 2012, letter, the Board fulfilled the Privacy Act request.   Additionally, in July 2012, a Veterans Law Judge determined that good cause was shown to extend the time in which the Veteran had for submission of additional evidence or argument.  The Veteran was given 60 days from the date of the July 6, 2012, letter within which to submit any additional evidence or argument directly to the Board.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board remanded the Veteran's claim in order to provide the Veteran with a VA psychiatric examination to determine the nature and etiology of any currently diagnosed psychiatric disability.  In this regard, the Veteran underwent a VA psychiatric examination in June 2011, and the examiner ultimately determined that the Veteran does not have PTSD or any psychiatric symptoms that are related to service.    

However, the examiner also indicated that the Veteran is presenting with mixed symptoms of anxiety, depression, and personality problems, which are interrelated.  In stating this, the Board finds that it is not entirely clear whether the Veteran currently fulfills the diagnostic criteria for anxiety, depression, or a personality disorder.  Clarification is therefore necessary.  

Furthermore, as indicated in the November 2009 remand, the record demonstrates a number of psychiatric diagnoses during the appeal period, including major depressive disorder, chronic dysthymic disorder, anxiety disorder, and PTSD.  Significantly, the VA examiner did not address whether these post-service diagnoses are related to, or had their onset during, service. 

Additionally, as to the examiner's reference to personality problems, the Board notes that generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

The Board notes further that the June 2011 VA examiner was additionally asked to opine whether it was more likely than not that the Veteran had a psychosis that was manifested to a degree characterized by at least mild impairment within one year following his separation from service.  The examiner's answer was not responsive to the question, nor did it address the VA examination report dated May 1970 diagnosing the Veteran with phobic reaction.

Lastly, the examiner was asked to opine whether it is more likely than not that the Veteran's current psychiatric disability was caused by the verified in-service head injury, or was otherwise manifested as a result of the Veteran's period of active service.  In arriving at the opinion that the Veteran does not meet the diagnostic criteria for PTSD and that he does not have any psychiatric symptoms related to service, the examiner did not provide any supporting rationale nor did he discuss the relationship, if any, between the Veteran's in-service head injury and any post-service diagnosis of a psychiatric disability.  Therefore, for the reasons discussed above, the Board finds that a supplemental medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran's claims file must be forwarded to the physician who conducted the June 2011 psychiatric examination for an addendum opinion.  If that examiner is not available, the Veteran's claims file should be forwarded to another VA examiner of appropriate expertise, with the option for a psychiatric examination.  The claims file is to be made available to the examiner for review in conjunction with the examination.

After a complete review of the claims file, the examiner is asked to clarify the following:

(a) Indicate whether the Veteran currently fulfills the diagnostic criteria for any acquired psychiatric disability, to include anxiety, depression, or a personality disorder.  

(b) Indicate whether any post-service psychiatric diagnosis (to include major depressive disorder, chronic dysthymic disorder, anxiety disorder, and PTSD) is at least as likely as not related to, or had its onset during, service, to include the in-service head trauma in September 1968.  

The opinion should be reconciled with all evidence of record, to include the service treatment records; VA examination reports dated in May 1970, August 2001, and June 2011; and Dr. Grau's May 2001 opinion.  The examiner is also asked to comment on the Veteran's report of continuing psychiatric symptoms since service.  

(c )  For any diagnosed personality disorder, the examiner is asked to opine whether there was a superimposed disease or injury in service resulting in a current acquired psychiatric disability.

 (d) Indicate whether the Veteran had a psychosis that was manifested to a degree characterized by at least mild impairment within one year following his July 1969 separation from service.  Reconcile the opinion with the Veteran's confirmed in-service head trauma and the examination report dated May 1970 diagnosing the Veteran with phobic reaction.

A complete rationale for any opinion expressed.  If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.  

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

